Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is made and entered into as of December
23, 2004, by and among Global Crossing Limited, a company organized under the
laws of Bermuda (the “Company”), STT Crossing Ltd, a company organized under the
laws of Mauritius (“STT Crossing”), STT Hungary Liquidity Management Limited
Liability Company, a limited liability company organized under the laws of
Hungary (“STT Hungary”), and each other person who becomes a Holder of the
Registrable Securities, and amends the Registration Rights Agreement, dated as
of December 9, 2003, by and among the Company, STT Crossing and each other
person who becomes a Holder of the Registrable Securities (as amended, the
“Agreement”). Capitalized terms used but not defined herein have the meanings
given thereto in the Agreement.

 

WHEREAS, the Company and the other parties named therein have entered into an
Indenture, dated as of December     , 2004, governing the 4.7% Senior Secured
Mandatory Convertible Notes due 2008 of the Company (the “GCL Notes”) which
provides, among other things, that the GCL Notes may be convertible into Common
Shares under certain circumstances;

 

WHEREAS, the GCL Notes have been issued to STT Crossing and STT Hungary;

 

WHEREAS, the parties desire that any Common Shares that may be issued upon
conversion of the GCL Notes be deemed to be Registrable Securities under the
Agreement and be entitled to additional Demand Registrations under the
Agreement; and

 

WHEREAS, the parties desire to make certain other amendments to the Agreement,
which amendments may be effected pursuant to Section 9(b) of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Amendments. Pursuant to Section 9(b) of the Agreement, the parties agree as
follows:

 

(a) STT Hungary shall, together with STT Crossing, be deemed the “Purchaser” for
all purposes under the Agreement and, for the avoidance of doubt, shall be
deemed a “Holder” for all purposes under the Agreement;

 

(b) If, at any time, any of the GCL Notes are converted into Common Shares:

 

(i) all of the Common Shares or other securities which the Holder or Holders may
acquire upon such conversion, together with any other securities which the
Holder or Holders may acquire on account of any such securities, shall be deemed
“Registrable Securities” under the Agreement;



--------------------------------------------------------------------------------

(ii) the holder or holders of such Registrable Securities shall be deemed a
“Holder” for purposes of the Agreement;

 

(iii) the Holder or Holders of such Registrable Securities shall be entitled to
make four additional Demand Registrations, in the aggregate, under the Agreement
(in addition to the Demand Registrations such Holder is otherwise entitled to
under the Agreement or otherwise); and

 

(iv) except for such additional Demand Registrations, the Common Shares issued
upon conversion of the GCL Notes shall be treated for all other purposes under
the Agreement as Registrable Securities and shall be entitled to the rights and
benefits of Registrable Securities thereunder.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to STT Crossing and STT Hungary as follows:

 

(a) Due Authorization; Enforceability. The Company has all right, corporate
power and authority to enter into, execute and deliver this Amendment and to
consummate the transactions contemplated hereby. The execution and delivery by
the Company of this Amendment and the compliance by the Company with each of the
provisions of this Amendment are within the corporate power and authority of the
Company and have been duly authorized by all requisite corporate and other
action on the part of the Company. This Amendment has been duly and validly
executed and delivered by the Company and this Amendment constitutes a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and for limitations imposed by general principles of equity.

 

(b) No Conflicts or Violations; Consents. Neither the execution, delivery or
performance by the Company of this Amendment nor the consummation by the Company
of the transactions contemplated hereby will: (i) conflict with, or result in a
breach or violation of, any provision of the memorandum of association,
certificate of incorporation or bylaws or other organizational documents of the
Company; (ii) constitute, with or without notice or the passage of time or both,
a breach, violation or default, create any encumbrance, or give rise to any
right of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, under any law applicable to or binding
on the Company or any subsidiary of the Company or any provision of any
contract, agreement or other arrangement to which the Company or any subsidiary
of the Company is a party or pursuant to which any of them or any of their
assets or properties is subject, except for breaches, violations, defaults,
encumbrances, or rights of termination, modification, cancellation, prepayment,
suspension, limitation, revocation or acceleration, which, individually or in
the aggregate, could not reasonably be expected to have a material adverse
effect on the business, properties, assets, liabilities, prospects, operations
or condition (financial or otherwise) of the Company and its subsidiaries taken
as a whole or its ability to consummate the transactions contemplated hereby; or
(iii) require any consent, approval or authorization of, notification to, filing
with, or exemption or waiver by, any governmental entity or any other person on
the part of the Company or any subsidiary of the Company.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of STT Crossing and STT Hungary. STT Crossing
and STT Hungary each hereby represents and warrants to the Company as follows:

 

(a) Due Authorization; Enforceability. It has all right, power and authority to
enter into, execute and deliver this Amendment and to consummate the
transactions contemplated hereby. Its execution and delivery of this Amendment
and its consummation of the transactions contemplated hereby are within its
power and authority and have been duly authorized by all necessary action on its
part. This Amendment has been duly and validly executed and delivered by it and
this Amendment constitutes its legal, valid and binding agreement, enforceable
against it in accordance with its terms, except as such enforcement is limited
by bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and for limitations imposed by general principles of
equity.

 

(b) Consents; No Violations. Neither the execution, delivery or performance by
it of this Amendment nor the consummation by it of the transactions contemplated
hereby will: (i) conflict with, or result in a breach or violation of, any
provision of its organizational documents; (ii) constitute, with or without
notice or the passage of time or both, a breach, violation or default, create
any encumbrance, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under any law or any provision of any contract, agreement or other arrangement
of it, or to which it or any of its assets or properties is subject, except for
breaches, violations, defaults, encumbrances, or rights of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration, which, individually or in the aggregate, could not have a material
adverse effect on its ability to consummate the transactions contemplated
hereby; or (iii) require any consent, approval or authorization of, notification
to, filing with, or exemption or waiver by, any governmental entity or any other
person on its part.

 

4. Confirmation of Agreement. Except as herein expressly amended, the Agreement
shall remain in full force and effect in accordance with its terms.

 

5. Governing Law; Submission to Jurisdiction. This Amendment shall be governed
by and construed in accordance with the laws of the State of New York without
giving effect to the principles of conflicts of law, other than the choice of
law principles of such state.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument, but all together
shall constitute one agreement.

 

7. Headings. The headings of the sections of this Amendment have been inserted
for convenience of reference only and shall not be deemed to be a part of this
Amendment or the Agreement.

 

[Signatures Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

GLOBAL CROSSING LIMITED By:  

/s/ Mitchell Sussis

--------------------------------------------------------------------------------

Name:   Mitchell Sussis Title:   Vice President and Secretary STT CROSSING LTD
By:  

/s/ Jean Mandeville

--------------------------------------------------------------------------------

Name:     Title:    

STT HUNGARY LIQUIDITY MANAGEMENT

LIMITED LIABILITY COMPANY

By:  

/s/ Jean Mandeville

--------------------------------------------------------------------------------

Name:     Title:     By:  

/s/ Olasz Nandor

--------------------------------------------------------------------------------

Name:     Title:    

 

S-1